Citation Nr: 1203875	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  11-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a right hand fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1957 to February 1960.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied the veteran's service-connection claim for residuals of a right hand fracture.  The Veteran disagreed with this determination, and perfected an appeal as to this issue.

The Board notes that in May 1960, the Veteran was awarded service connection for residuals of a left hand fracture, which is currently rated noncompensably (zero percent) disabling.  The Veteran was made aware of this fact during the appeal process, and he has specifically limited his current appeal to the question of whether compensation may be awarded for residuals of a right hand fracture alone.  See the March 17, 2010 Report of General Information; see also the Veteran's March 23, 2011 Statement in Support of Claim.  Should the Veteran feel that his service-connected left hand fracture residuals have worsened in severity, he is free to file an increased rating claim with the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is against a finding that the Veteran has a current right hand disability.


CONCLUSION OF LAW

Right hand fracture residuals were not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time," or 
"immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the originating agency provided the Veteran with complete notice required under the VCAA and under Dingess by a letter mailed in March 2010.  Subsequently, in May 2010, the RO adjudicated the Veteran's claim in the first instance.  The Veteran filed a timely appeal as to this May 2010 rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claim for residuals of a right hand fracture. 

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, some post-service VA treatment records dated from the 1960s, and the Veteran's lay statements of argument have been obtained.  In March 2010, the Veteran specifically indicated that he does not receive treatment from VA for his claimed right hand condition.  See the March 17, 2010 Report of Contact. 

With respect to private treatment records, the Veteran did note treatment from an unnamed private doctor for his claimed condition.  See id.  However, the Veteran has not provided the name, address, or dates of treatment with respect to this doctor.  Indeed, the RO specifically requested that the Veteran send VA information regarding any treatment received related to his claimed right hand condition in the above-referenced March 2010 VCAA letter, and the Veteran did not respond.  The Veteran has not since supplied VA with any additional information regarding private or VA treatment for his claimed condition.

The Court of Appeals for Veterans Claims (the Court) has held that VA's duty to assist a claimant in developing the facts and evidence pertinent to a claim is "not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds that VA's duty to assist with respect to obtaining private medical records concerning the issue on appeal has been met.  38 C.F.R.          § 3.159(c)(1)(i).

The Board also notes that the Veteran has not been afforded a VA examination addressing his current service-connection claim for residuals of a right hand fracture.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case. 

However, a medical examination addressing the Veteran's claim is unnecessary in this case, as there is no credible evidence of record demonstrating that a current right hand disability actually exists [McLendon element (1)], and the Veteran is not competent to render such a diagnosis himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  The Veteran pertinently has not described any right hand pain symptomatology, limitation of function, or any other observable indication of a current disability.  Under such circumstances, an examination is not required. 

Moreover, the Board finds that the evidence of record is against a finding that the Veteran incurred an in-service right hand fracture [McLendon element (2)].  As discussed in detail below, the Board finds the Veteran's lay assertions of record to the contrary not credible.  See Bardwell v. Shinseki, 24 Vet. App. 36   (2010) [finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service].  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issue were insignificant and nonprejudicial to the Veteran.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative, and has declined an opportunity to testify before the Board.

Accordingly, the Board will address the claim on appeal.

Relevant law and regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection]. 

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims entitlement to service connection for residuals of an in-service right hand fracture.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.  

With respect to crucial Hickson element (1), the record does not demonstrate that residuals of a right hand fracture, or any other right hand condition, currently exists.  Crucially, the Veteran has not sought treatment for any right hand condition with VA, and he has not provided any information as to when and where he has received treatment from any private physician.  In addition the Veteran has at no time articulated any current observable symptomatology suggestive of any right hand condition, to include pain, limitation of motion, weakness or numbness.  

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim; he has not done so.               See 38 U.S.C.A. § 5107(a)  [it is a claimant's responsibility to support a claim for VA benefits].  In the absence of any diagnosed right hand disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  

The Board recognizes that the Veteran did in fact fracture is left hand in service.  See the Veteran's September 8, 1969 Chronological Record of Medical Care.  As noted in the Introduction above, the RO awarded the Veteran service connection for left hand fracture residuals just after his separation from service in 1960.  X-rays taken of the left hand in 1965 confirmed the presence of fracture residuals, and the Veteran had complained of swelling of the left hand at that time.  See the Veteran's January 11, 1965 VA Radiological Report; see also the March 12, 1965 VA Clinical Record [noting complaints of difficulty and swelling of the left hand, and a diagnosis of residuals of a left hand fracture, third metacarpal].  

The Veteran has recently asserted that all the medical records identifying a left hand disability both in-service and after service are erroneous, and that they in fact, actually refer to treatment for his right hand disability.  See the Veteran's March 23, 2011 Statement in Support of Claim.  The Veteran has supported his assertion with absolutely no medical evidence demonstrating the presence of any right hand fracture either in-service, just after service, or at any time during the last 50 years to the present day.  In fact, the only notation of any upper extremity treatment in the entire record documents an instance whether the Veteran hurt his third finger on his right hand while in service in January 1960.  Significantly, x-rays taken of that finger and hand were pertinently normal, and no fracture was seen.  See the Veteran's January 11, 1960 Chronological Record of Medical Care and Radiographic Report.  

Additionally, the Veteran has provided no medical evidence that calls into question the accuracy of his prior records showing diagnoses of, treatment for, and service-connection for residuals of a left hand fracture.  He has also offered no explanation whatsoever as to why he complained of left hand swelling and pain during and after service, and why if his right hand was truly his disabled hand at that time, he waited over 50 years to correct this error with any treating physician or with VA.  

Indeed, the Board finds no reason to doubt the accuracy and credibility of the multitude of prior medical examinations, treatment reports, and the Veteran's own prior lay complaints of left hand swelling, pain and difficulty, both in-service and in furtherance of his successful service-connection claim for residuals of a left hand fracture in 1960.  The Board accords greater probative value to the history the Veteran presented to medical professionals for treatment purposes years ago, than to his recent statements to the VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [the VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence]. 

As such, the Board finds the Veteran's assertion that he fractured his right hand in service, and not his left, and that he currently suffers from residuals of that in-service fracture, to not be credible in light of his prior statements to treating physicians and VA to the contrary, and in light of the fact that no medical evidence currently of record contradicts the multitude of previous reports confirming a left hand fracture in-service.  As there is no competent or credible evidence of an in-service right hand fracture, no evidence of a current right hand disability, and no evidence of any continuity of right hand symptoms for over 50 years since the Veteran's separation from service, the Veteran's claim must be denied.


ORDER

Service connection for residuals of a right hand fracture is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


